DETAILED ACTION
Amendment was filed on 4/19/2022.
Claims 7, 9, 11, 12,  are pending.
Claims 1-6, 8, 10 are canceled.
Claims 7, 9, 11 and 12 are allowed.
 

REASONS FOR ALLOWANCE
The present invention is directed to Terminal Apparatus, Base Station Apparatus, and Communication Method.  Each independent claim identifies the uniquely distinct features: regarding claim 7, 
transmission circuitry configured to multiplex, if multi-CSI-PUCCH-ResourceList is not configured, a first channel state information (CSI) with a hybrid auto repeat request - acknowledgement (HARQ-ACK) for the PDSCH and not to multiplex a second CSI with the first CSI and the HARQ-ACK in a case that at least one OFDM symbol of multiple OFDM symbols to which a first physical uplink control channel (PUCCH) for the first CSI is mapped is same as one OFDM symbol of multiple OFDM symbols to which a third PUCCH for the HARQ-ACK is mapped, and at least one OFDM symbol of multiple OFDM symbols to which a second PUCCH for the second CSI is mapped is same as one OFDM symbol of multiple OFDM symbols to which the third PUCCH is mapped, wherein the first CSI being with higher priority than the second CSI, in combination with other limitations in the claim.  
The closest prior art, Xia et al., (US 2012/0250648 A1) disclose conventional way of performing a joint coding and modulation processing on Acknowledgement/Negative Acknowledgement (ACK/NACK) information which is required to be sent simultaneously with Channel Status Information (CSI) information, and sending the modulated information to a base station by using the second pilot symbol of each slot of a plurality of orthogonal PUCCH resources, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Papasakellariou et al., (US 2012/0033587 A1) disclose conventional way of simultaneously transmit information of a first type and information of a second type over a number of transmission symbols, the information of the first type and the information of the second type being respectively associated with a first Orthogonal Cover Code (OCC) and a second OCC, wherein a length of each OCC is equal to the number of transmission symbols. The method includes multiplying, at each transmission symbol, the information of the first type with a respective element of the first OCC to obtain a first output; multiplying, at each transmission symbol, the information of the second type with a respective element of the second OCC to obtain a second output; summing the first output and the second output to obtain a combined output; and transmitting the combined output, either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 9, 11 and 12 encompasses limitations that are similar to claim 7. Thus, claims 9, 11 and 12 are allowed based on the same reasoning as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473